Title: To James Madison from Josef Yznardy, 13 February 1808
From: Yznardy, Josef
To: Madison, James



Sir,
Cadiz 13. February 1808.

This Government has taken no determination as yet, respecting the following Vessels detained in the Port of Algeziras, in consequence of the Decree of the 8th. ultimo.
 Mary  Thos.  Hunt  Sugar &ca.  from Philadelphia
 Zacharias  David Lufkin  Fish  from Newberryport
 Helena  Leml. Foster  Flour & Pork  Boston.
 Seaman  T. B. Lasher  Sugar Tobacco & ca.  New York.  This Vessel & Cargo was lost in a gale of Wind suffer’d on the 6 instant.
 Jersey  Wm. Saul  Flour, Pork & staves  Philadelpa.
 Augusta  Elias Davis  Flour & Biscuit  Boston.
 Eliza  John Brown  Rice, flour &ca.  Baltimore.
I have the pleasure to enclose you a paragraph of a Letter received day from Mr. Peter Porral our Agent at Algeziras by which you will be informed that in consequence of my representation a stop has been put to the proceedings at Algeziras.  With sentiments of high consideration, 
I am very truly, Sir, Your most obedt. Servant,

Josef Yznardy

